Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32.1 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL AND ACCOUNTING OFFICER OF PAINCARE HOLDINGS, INC. PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10K of PainCare Holdings, Inc. (the Company) for the fiscal year ended December 31, 2006, as filed with the Securities and Exchange Commission on the date hereof (the Report), Randy Lubinsky, as Chief Executive Officer of the Company, and Mark Szporka, as Chief Financial & Accounting Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all ma terial respects, the financial condition and results of operations of he Company as of and for t he period covered by the Report. /s/ Randy Lubinsky Randy Lubinsky, Chief Executive Officer Date:April 2, 2007 /s/ Mark Szporka Mark Szporka, Chief Financial & Accounting Officer Date:April 2, 2007
